Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 01/22/2021 has been entered.  Claims 1-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8-9, 11, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carlton et al. (US 20150066948 A1 hereinafter Carlton) in view of Chang et al. (US 20120185544 A1 hereinafter Chang).

As to independent claim 1, Carlton teaches a system comprising: [system ¶119]
a non-transitory memory storing instructions; and [storage media with memory and instructions ¶126]
a processor configured to execute instructions to cause the system to: [processor ¶121, ¶124]

classify the real-time digital data retrieved; [Metric values gets grouped according to fig. 4 416 such as reach which includes many values ¶65, ¶20 “The Reach metric, for example, can be quantified as a number of friends, fans, followers, and so forth, that a particular social media author has on different social media platforms."] 
extract, from the classified real-time data, influencer factors; [Reach, Mentions etc. are factors for influencer ¶45-¶50]
calculate an influencer score based on a combination of the real-time digital data retrieved and the influencer factors; [Fig. 4 412 influencer score calculated with factors ¶64-65 "A metric indicator 418 provides a visual indication of the contribution of the reach metric 416 to the influence score 412."] 	
generate a performance metric and report for the influencer profile based on the calculated influencer score and the real-time digital data retrieved; and[generates statistics for a report showing metrics including score, revenue etc. for chosen author (profile) Fig. 4, ¶66-¶68]
present, on an interactive user interface of the system, the performance metric and report generated. [Fig. 4 illustrates presented report with metrics in an interface ¶66-¶67, ¶61 "FIG. 4 illustrates an example graphical user interface (GUI) 400 that can be employed to view information about authors, such as based on author profiles that are generated and configured via the GUI 300, discussed above."]

However, Chang teaches wherein the influencer factors comprise a momentum calculated based on a user engagement with the social media post over a predetermined period of time; [influencer scoring model based on trending sentiment ¶88-91 "measure customer sentiments and then reaches out to the customers if there is a negative trend"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton by incorporating the wherein the influencer factors comprise a momentum calculated based on a user engagement with the social media post over a predetermined period of time disclosed by Chang because both techniques address the same field of social networking solutions and by incorporating Chang into Carlton better quantizes social behavior data for understanding customer experiences [Chang ¶23-¶24]

As to dependent claim 2, the rejection of claim 1 is incorporated. Carlton and Chang further teach wherein the influencer factors further comprise at least one of a user engagement with the influencer profile, a number of publications to the social media platform by the influencer profile, a number of impressions associated with the social media post, or a number of followers of the influence profile [Carlton engagement, impressions (sentiments-visits) ¶47-48, followers ¶20], [Chang avg posts ¶88-¶90]

claim 4, the rejection of claim 1 is incorporated. Carlton and Chang further teach wherein the influencer score is calculated based on a weighted average of the influencer factors. [Carlton Fig. 2 illustrates weights for different groups of metrics on influencer score ¶43-¶44, ¶113]

As to independent claim 8, Carlton teaches a method comprising: 
in response to a determination that new data associated with a social media post published on a social media platform by an influencer profile is available for processing, retrieving real-time digital data corresponding to the social media post and the influencer profile;[receives real time metric values as they change that is dynamically used from social media profiles on social platforms ¶32-¶33, ¶108 "real time to reflect real time changes in metric values."]
classifying the real-time digital data retrieved; [Metric values gets grouped according to fig. 4 416 such as reach which includes many values ¶65, ¶20 “The Reach metric, for example, can be quantified as a number of friends, fans, followers, and so forth, that a particular social media author has on different social media platforms."] 
extracting influencer factors from the classified real-time digital data; [Reach, Mentions etc. are factors for influencer ¶45-¶50]
calculating an influencer score based on a combination of the real-time digital data retrieved and the influencer factors; [Fig. 4 412 influencer score calculated with factors ¶64-65 "A metric indicator 418 provides a visual indication of the contribution of the reach metric 416 to the influence score 412."] 	

presenting, on an interactive user interface of the system, the performance metric and report generated. [Fig. 4 illustrates presented report with metrics in an interface ¶66-¶67, ¶61 "FIG. 4 illustrates an example graphical user interface (GUI) 400 that can be employed to view information about authors, such as based on author profiles that are generated and configured via the GUI 300, discussed above."]
Carlton does not specifically teach wherein the influencer factors comprise a momentum calculated based on a user engagement with the social media post over a predetermined period of time;
However, Chang teaches wherein the influencer factors comprise a momentum calculated based on a user engagement with the social media post over a predetermined period of time; [influencer scoring model based on trending sentiment ¶88-91 "measure customer sentiments and then reaches out to the customers if there is a negative trend"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton by incorporating the wherein the influencer factors comprise a momentum calculated based on a user engagement with the social media post over a predetermined period of time disclosed by Chang because both techniques address the same field of social networking solutions and by incorporating Chang into Carlton better quantizes social behavior data for understanding customer experiences [Chang ¶23-¶24]

claim 9, the rejection of claim 8 is incorporated. Carlton and Chang further teach wherein the influencer factors include at least one of a user engagement with the influencer profile, a number of publications to the social media platform by the influencer profile, a number of impressions associated with the social media post, or a number of followers of the influence profile [Carlton engagement, impressions (sentiments-visits) ¶47-48, followers ¶20], [Chang avg posts ¶88-¶90]

As to dependent claim 11, the rejection of claim 8 is incorporated. Carlton and Chang further teach wherein the influencer score is calculated based on a weighted average of the influencer factors. [Carlton Fig. 2 illustrates weights for different groups of metrics on influencer score ¶43-¶44, ¶113]

As to independent claim 15, Carlton teaches a non-transitory machine readable medium having stored thereon machine readable instructions executable to cause a machine to perform operations comprising:[storage media with memory and instructions ¶126]
in response to a determination that new data associated with a social media post published on a social media platform by an influencer profile is available for processing, retrieving real-time digital data corresponding to the social media post and the influencer profile;[receives real time metric values as they change that is dynamically used from social media profiles on social platforms ¶32-¶33, ¶108 "real time to reflect real time changes in metric values."]
classifying the real-time digital data retrieved; [Metric values gets grouped according to fig. 4 416 such as reach which includes many values ¶65, ¶20 “The Reach metric, for example, 
extracting influencer factors from the classified real-time digital data; [Reach, Mentions etc. are factors for influencer ¶45-¶50]
calculating an influencer score based on a combination of the real-time digital data retrieved and the influencer factors; [Fig. 4 412 influencer score calculated with factors ¶64-65 "A metric indicator 418 provides a visual indication of the contribution of the reach metric 416 to the influence score 412."] 	
generating a performance metric and report for the influencer profile based on the calculated influencer score and the real-time digital data retrieved; and[generates statistics for a report showing metrics including score, revenue etc. for chosen author (profile) Fig. 4, ¶66-¶68]
presenting, on an interactive user interface of the system, the performance metric and report generated. [Fig. 4 illustrates presented report with metrics in an interface ¶66-¶67, ¶61 "FIG. 4 illustrates an example graphical user interface (GUI) 400 that can be employed to view information about authors, such as based on author profiles that are generated and configured via the GUI 300, discussed above."]
Carlton does not specifically teach wherein the influencer factors comprise a momentum calculated based on a user engagement with the social media post over a predetermined period of time;
However, Chang teaches wherein the influencer factors comprise a momentum calculated based on a user engagement with the social media post over a predetermined period of time; [influencer scoring model based on trending sentiment ¶88-91 "measure customer sentiments and then reaches out to the customers if there is a negative trend"]


As to dependent claim 16, the rejection of claim 15 is incorporated. Carlton and Chang further teach wherein the influencer factors include at least one of a user engagement with the influencer profile, a number of publications to the social media platform by the influencer profile, a number of impressions associated with the social media post, or a number of followers of the influence profile [Carlton engagement, impressions (sentiments-visits) ¶47-48, followers ¶20], [Chang avg posts ¶88-¶90]

As to dependent claim 18, the rejection of claim 15 is incorporated. Carlton and Chang further teach wherein the influencer score is calculated based on a weighted average of the influencer factors. [Carlton Fig. 2 illustrates weights for different groups of metrics on influencer score ¶43-¶44, ¶113]

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carlton in view of Chang, as applied in the rejection of claims 1 , 8 and 15 above, and further in view of  Parsons et al. (US 20090119173 A1 hereinafter Parsons).

As to dependent claim 3, Carlton and Chang teach all the limitations as set forth in the rejection of claim 1 that is incorporated.  
Carlton and Chang do not specifically teach correlating publications to the social media platform made by the influencer profile, wherein the correlated publications are included in the report generated.
However, Parsons teaches correlating publications to the social media platform made by the influencer profile, wherein the correlated publications are included in the report generated [Fig. 14 illustrates a list of posts (stories) associated with influencers that can be used for planning (targeting ads etc.) ¶18, ¶236 "the list of influencers corresponds to a list of posts."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton and Chang by incorporating the correlating publications to the social media platform made by the influencer profile, wherein the correlated publications are included in the report generated disclosed by Parsons because all techniques address the same field of social networking solutions and by incorporating Parsons into Carlton and Chang improves understanding of social media conversations and how they are influenced for better ad targeting [Parsons ¶2, ¶16]

As to dependent claim 10, Carlton and Chang teach all the limitations as set forth in the rejection of claim 8 that is incorporated.  
Carlton and Chang do not specifically teach correlating publications to the social media platform made by the influencer profile, wherein the correlated publications are included in the report generated

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton and Chang by incorporating the correlating publications to the social media platform made by the influencer profile, wherein the correlated publications are included in the report generated disclosed by Parsons because all techniques address the same field of social networking solutions and by incorporating Parsons into Carlton and Chang improves understanding of social media conversations and how they are influenced for better ad targeting [Parsons ¶2, ¶16]

As to dependent claim 17, Carlton and Chang teach all the limitations as set forth in the rejection of claim 15 that is incorporated.  
Carlton and Chang do not specifically teach correlating publications to the social media platform made by the influencer profile, wherein the correlated publications are included in the report generated
However, Parsons teaches correlating publications to the social media platform made by the influencer profile, wherein the correlated publications are included in the report generated [Fig. 14 illustrates a list of posts (stories) associated with influencers that can be used for planning (targeting ads etc.) ¶18, ¶236 "the list of influencers corresponds to a list of posts."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton and 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carlton in view of Chang, as applied in the rejection of claims 1 , 8 and 15 above, and further in view of  Eyal et al. (US 20190114651 A1 hereinafter Eyal).

As to dependent claim 5, Carlton and Chang teach all the limitations as set forth in the rejection of claim 1 that is incorporated.  
Carlton and Chang do not specifically teach wherein the performance metric and report includes an influencer identification number, the influencer identification number providing a rank of an influencer.
However, Eyal teaches wherein the performance metric and report includes an influencer identification number, the influencer identification number providing a rank of an influencer. [ranks influencers and includes identifiers ¶38 "a ranking of influencers 106"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton and Chang by incorporating the wherein the performance metric and report includes an influencer identification number, the influencer identification number providing a rank of an influencer disclosed by Eyal because all techniques address the same field of social networking solutions 

As to dependent claim 12, Carlton and Chang teaches all the limitations as set forth in the rejection of claim 8 that is incorporated.  
Carlton and Chang do not specifically teach wherein the performance metric and report includes an influencer identification number, the influencer identification number providing a rank of an influencer.
However, Eyal teaches wherein the performance metric and report includes an influencer identification number, the influencer identification number providing a rank of an influencer. [ranks influencers and includes identifiers ¶38 "a ranking of influencers 106"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton and Chang by incorporating the wherein the performance metric and report includes an influencer identification number, the influencer identification number providing a rank of an influencer disclosed by Eyal because all techniques address the same field of social networking solutions and by incorporating Eyal into Carlton and Chang enables better understanding of influencers with data that compares and indentifys groups of influencers [Eyal ¶5-¶6]

As to dependent claim 19, Carlton and Chang teach all the limitations as set forth in the rejection of claim 15 that is incorporated.  

However, Eyal teaches wherein the performance metric and report includes an influencer identification number, the influencer identification number providing a rank of an influencer. [ranks influencers and includes identifiers ¶38 "a ranking of influencers 106"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton and Chang by incorporating the wherein the performance metric and report includes an influencer identification number, the influencer identification number providing a rank of an influencer disclosed by Eyal because all techniques address the same field of social networking solutions and by incorporating Eyal into Carlton and Chang enables better understanding of influencers with data that compares and indentifys groups of influencers [Eyal ¶5-¶6]

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlton in view of Change and Eyal, as applied in the rejection of claim 5 above, and further in view of Sims et al. (US 20160019579 A1 hereinafter Sims).

As to dependent claim 6, Carlton, Chang and Eval teaches all the limitations as set forth in the rejection of claim 5 that is incorporated.  
Carlton, Chang and Eyal do not specifically teach wherein the performance metric and the report is presented as a social currency of the influencer profile.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton, Chang and Eyal by incorporating the wherein the performance metric and the report is presented as a social currency of the influencer profile disclosed by Sims because all techniques address the same field of social networking solutions and by incorporating Sims into Carlton, Chang and Eyal helps better determine effectiveness of influencers in regards to advertising campaigns [¶7-¶8]

As to dependent claim 13, Carlton, Chang and Eyal teach all the limitations as set forth in the rejection of claim 12 that is incorporated.  
Carlton, Chang and Eyal do not specifically teach wherein the performance metric and the report is presented as a social currency of the influencer profile..
However, Sims teaches wherein the performance metric and the report is presented as a social currency of the influencer profile. [Recommends influencers in report using currency  ¶44, ¶47 "Other criteria can include such information as an influencer's favorite count how long the influencer has used the system and the completeness ad currency of the influencer's profile. In this embodiment, the rating ranges from 1 to 10"]


As to dependent claim 20, Carlton, Chang and Eyal teach all the limitations as set forth in the rejection of claim 19 that is incorporated.  
Carlton, Chang and Eyal do not specifically teach wherein the performance metric and the report is presented as a social currency of the influencer profile.
However, Sims teaches wherein the performance metric and the report is presented as a social currency of the influencer profile. [Recommends influencers in report using currency  ¶44, ¶47 "Other criteria can include such information as an influencer's favorite count how long the influencer has used the system and the completeness ad currency of the influencer's profile. In this embodiment, the rating ranges from 1 to 10"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton, Chang and Eyal by incorporating the wherein the performance metric and the report is presented as a social currency of the influencer profile. disclosed by Sims because all techniques address the same field of social networking solutions and by incorporating Sims into Carlton, 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carlton and Chang, as applied in the rejection of claim 1 and 8 above, and further in view of Castellanos et al. (US 20130263019 A1 hereinafter Castellanos).

As to dependent claim 7, Carlton and Chang teach all the limitations as set forth in the rejection of claim 1 that is incorporated.  
Carlton and Chang do not specifically teach wherein the report includes a regional map illustrating one or more regions that have a maximum user engagement with the social media post.
However, Castellanos teaches wherein the report includes a regional map illustrating one or more regions that have a maximum user engagement with the social media post. [map with colors based on sentiment including positive (maximum engagement)  ¶134 "SMAS 5 may provide a geographic map 396 and the locations where pieces of input (such as social media posts) originated from noted by markers 398. Typically, each marker 398 on the map may be colored to indicate whether the post is associated with positive, negative, mixed or neutral sentiment 395. In some examples, for places on the map that may have numerous data points, the geographical visualization may display aggregate markers. In some examples, the geographical visualization may provide the user with an ability to drill-down to view each individual post in a more focused window 397."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton and Chang by wherein the report includes a regional map illustrating one or more regions that have a maximum user engagement with the social media post disclosed by Castellanos because all techniques address the same field of social networking solutions and by incorporating Castellanos into Carlton and Chang improves analysis of social data with curations and less manual review is needed [Castellanos ¶1-¶2]

As to dependent claim 14, Carlton and Chang teaches all the limitations as set forth in the rejection of claim 8 that is incorporated.  
Carlton and Chang does not specifically teach wherein the report includes a regional map illustrating one or more regions that have a maximum user engagement with the social media post.
However, Castellanos teaches wherein the report includes a regional map illustrating one or more regions that have a maximum user engagement with the social media post. [map with colors based on sentiment including positive (maximum engagement)  ¶134 "SMAS 5 may provide a geographic map 396 and the locations where pieces of input (such as social media posts) originated from noted by markers 398. Typically, each marker 398 on the map may be colored to indicate whether the post is associated with positive, negative, mixed or neutral sentiment 395. In some examples, for places on the map that may have numerous data points, the geographical visualization may display aggregate markers. In some examples, the geographical visualization may provide the user with an ability to drill-down to view each individual post in a more focused window 397."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton and Chang by incorporating the wherein the report includes a regional map illustrating one or more regions that have a maximum user engagement with the social media post disclosed by Castellanos because all techniques address the same field of social networking solutions and by incorporating Castellanos into Carlton and Chang improves analysis of social data with curations and less manual review is needed [Castellanos ¶1-¶2]

Response to Arguments
	Applicant's arguments filed 01/22/2021. In the remark, applicant argues that: 	
 (1) Carlton fails to teach "extract influencer factors from the classified real-time digital data, wherein the influencer factors comprise a momentum calculated based on a user engagement with the social media post over a predetermined period of time;” as recited by amended claim 1. 

As to points (1) applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection made under rejected under 35 U.S.C. 103 as being unpatentable over Carlton in view of Chang as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BEAU D SPRATT/            Primary Examiner, Art Unit 2143